Citation Nr: 1423339	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  11-16 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


ISSUE

Whether the claimant may be recognized as the Veteran's surviving spouse for VA death benefit purposes.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1952 to September 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.  

The appellate issue was framed by the RO as entitlement to DIC and other benefits. Review of the file, however, mandates that Board recharacterize the issue as simply whether the appellant may be recognized as the Veteran's surviving spouse so that eligibility for these VA benefits may be considered.  Despite the RO's phrasing, this is essentially the issue that the RO developed, and a threshold matter to the other claim(s).  As such, the Board has recharacterized the issue as indicated on the title page.

Under 38 C.F.R. § 19.37 (2013) a supplemental statement of the case should be issued where relevant, non-duplicative evidence is received prior to the transfer of the claim to the Board.  In this regard, the appellant submitted a letter from the National Personnel Records Center, dated November 2008, which enclosed one personnel record and one medical record from the Veteran's period of service.  As will be discussed in detail below, the appellant's status as a surviving spouse is the threshold question in this case.  Further these documents were already of record prior to the transfer of the claim to the Board.  As such, the November 2008 submissions by the appellant are duplicative and not relevant to the issue at hand.  Further, the appellant submitted a statement in July 2013, without a waiver of RO consideration.  That notwithstanding, the Board finds that this statement contains contentions which are essentially duplicative of her previous statements in March 2010 and August 2010.  See also representative's informal hearing presentation dated February 2014.  As such, the Board finds that an additional supplemental statement of the case is not necessary.

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the file on the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDINGS OF FACT

1.  The Veteran and the appellant were married in August 2008.

2.  The Veteran died in December 2008.


CONCLUSION OF LAW

The criteria for recognition of the appellant as the Veteran's surviving spouse for VA benefits purposes have not been met.  38 U.S.C.A. §§ 103, 1102, 1304, 1310, 1311, 1541 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.1(j), 3.50, 3.53, 3.54, 3.205 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

Before addressing the merits of the issue of whether the appellant is the surviving spouse of the Veteran, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§3.159,3.326(a) (2013).  The Board observes that where the law, and not the evidence, is dispositive in a claim, as in this case, the VCAA is not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  See also Valiao v. Principi, 17 Vet. App. 229, 232 (2003); Smith v. Gober, 14 Vet. App. 227 (2000); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Analysis

The appellant seeks Dependency and Indemnity Compensation, death pension and accrued benefits and argues that she should be recognized as the Veteran's surviving spouse for purposes of entitlement to DIC benefits. 

Governing law provides that benefits may be paid to the surviving spouse of a veteran if certain requirements are met. 38 U.S.C.A. §§ 1304, 1310, 1311, 1318, 1541 (West 2002 & Supp. 2013).

A 'surviving spouse' is defined as a person who was the spouse of a veteran at the time of the veteran's death, and who lived with the veteran continuously from the date of marriage to the date of the veteran's death (except where there was a separation which was due to the misconduct of, or procured by, the veteran without the fault of the spouse) and who has not remarried or (in cases not involving remarriage) has not since the death of the veteran lived with another person and held himself or herself out openly to the public to be the spouse of such other person. 38 U.S.C.A. § 101(3) (West 2002); 38 C.F.R. § 3.50 (2013).

As relevant here, the surviving spouse of a qualified veteran is eligible to receive death benefits (i.e., DIC, compensation or accrued benefits, or pension) if the surviving spouse was married to the Veteran for one year or more.  38 C.F.R. § 3.54(a) (2013).  To qualify as a surviving spouse, the person's marriage to the Veteran must meet the requirements of either 38 C.F.R. § 3.1(j) or 38 C.F.R. § 3.52. 38 C.F.R. § 3.50(b).  Section 3.1(j) provides that a 'marriage' is 'a marriage valid under the law of the place where the parties resided at the time of marriage, or the law of the place where the parties resided when the right to benefits accrued.'  38 C.F.R. § 3.1(j); see 38 U.S.C. § 103(c).

Section 3.52 provides that where an attempted marriage of a claimant to the Veteran was invalid by reason of a legal impediment, the marriage will nevertheless be deemed valid if: (a) The marriage occurred 1 year or more before the veteran died or existed for any period of time if a child was born of the purported marriage or was born to them before such marriage (see § 3.54(d)), and (b) the claimant entered into the marriage without knowledge of the impediment, and (c) the claimant cohabited with the Veteran continuously from the date of marriage to the date of his or her death as outlined in § 3.53, and (d) no claim has been filed by a legal surviving spouse who has been found entitled to gratuitous death benefits other than accrued monthly benefits covering a period prior to the Veteran's death.  38 C.F.R. § 3.52.

The requirement of a formal marriage ceremony by a jurisdiction that does not recognize common-law marriage, such as Guam, constitutes a 'legal impediment' under 38 C.F.R. § 3.52.  See Lamour v. Peake, 544 F.3d 1317, 1322 (Fed.Cir.2008) (citing VA Gen. Coun. Prec. 58-91 (June 17, 1991)).  'The determination of a claimant's knowledge of a legal impediment is viewed in terms of 'what the appellant's state of mind was at the time that the invalid marriage was contracted.'' Id. at 1323 (quoting Dedicatoria v. Brown, 8 Vet.App. 441, 444 (1995)).  In other words, if the appellant intended to enter into a common law marriage with the Veteran without, at that time, knowledge of the fact that Guam law does not recognize common law marriage, the marriage could be 'deemed valid' for VA purposes.  See 38 U.S.C. § 103(a); 38 C.F.R. § 3.52.

Here, the essential facts are not in dispute.  The appellant acknowledges that she and the Veteran married in August 2008, less than one year prior to his death in December 2008.  See certificate of marriage and certificate of death.  The appellant also did not have a child with the Veteran.  Accordingly, she fails to meet the definition of surviving spouse as set forth above, yet she contends that such a technicality should not bar her claim for death benefits.  See appellant's August 2010 statement and representative's informal hearing presentation dated February 2014 in Virtual VA.  The appellant essentially contends that she and the Veteran lived together under a common law marriage beginning in approximately 2005.

Specifically, the appellant maintains that she was cohabitating with the Veteran for three years before they were legally married.  She further stated that she took care of the Veteran until his death in December 2008.  See appellant's statement dated August 2010.  As such, the appellant neither alleges, nor does the record show, that she and the Veteran were formally married for greater than one year.  For VA benefits purposes, a marriage means a marriage valid under the law of the place where the parties resided at the time of the marriage, or the law of the place where the parties resided when the right to benefits accrued.  38 C.F.R. § 103(c); 38 C.F.R. §3.1(j).  The appellant has the burden to establish her status as a rightful claimant. See Sandoval v. Brown, 7 Vet. App. 7, 9 (1994).

With regard to her contention that she and the Veteran were joined by common law marriage prior to their actual marriage in August 2008, the appellant submitted several lay statements in February 2010 from friends who stated that the appellant and the Veteran entered into a common law marriage since approximately 2005.  The record also contains a letter from the Senator in the Guam Legislature who had known the couple since 2005, and confirmed that "[t]hey were in a "common law" relationship."

The Board finds that common law marriages were eliminated in Guam in 1948, which is where the appellant and the Veteran resided.  See Social Security Administration Website at https://secure.ssa.gov/poms.nsf/lnx/0200305075#gu.  
In this regard, the appellant's representative submitted a statement in February 2014, which also noted that the Social Security Administration (SSA) confirmed that Guam has not recognized common law marriage since 1948.  However, according to the SSA website, a citizen could still file for benefits from an alleged common law marriage to the RCC (regional chief counsel) for a legal opinion.  The appellant's representative noted that she attempted to look up legal opinions from Guam on common law marriages, however, these opinions are not precedential so they are not monitored by the SSA.  Nonetheless, the appellant contends that the language written regarding RCC legal opinions, at the very least, implies that common law marriages are not outlawed in Guam, and instead, the allowance of a claim to be made to the RCC for a legal opinion shows that there may be instances where common law can be recognized.  As such, the representative maintains that the Board should construe this language more favorably for the appellant.

Although it appears that the Guam RCC may issue legal opinions regarding common law marriages, the appellant has not obtained such an opinion verifying her common law marriage to the Veteran.  Furthermore, the Board finds that the requirements for deeming a marriage valid under Section 3.52 have not been met.  Specifically, the Board finds that the most probative evidence reflects no intent to marry prior to 2008, nor is there sufficient evidence of a common-law marriage that could be deemed valid under Section 3.52 for that period.  Specifically, VA treatment records from 2005 reflect the Veteran was brought to appointments by his brother who was reported to be the primary caregiver.  There was no indication of a girlfriend.  The Board carefully considered the lay statements asserting that the appellant entered a common law marriage, the Board finds these statements and the appellant's own statements regarding the course and nature of her relationship with the Veteran are inconsistent, which significantly diminish their probative value. See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006) (Board can consider bias in lay evidence and conflicting statements in weighing credibility).  For example, in March 2010 the appellant described herself as a caretaker for 5 years.  Her notice of disagreement asserted they were cohabitating.  Among the lay statements she submitted, the February 2010 statement explains that the appellant was initially the Veteran's caregiver who took him into her home and eventually fell in love with and married the Veteran.  The April 2009 statement of N.M.A.B. reported that the appellant worked as a full time caretaker/caregiver of the Veteran from April 2006 until his death.  Statements of L. C., and B.E. describe her as a caretaker who eventually fell in love with and married the Veteran.  While F.J. asserted they knowingly were common law husband and wife since 2005, this is inconsistent with the other statements of record that consistently refer to the appellant as a caretaker.  Affidavits of J.T.M. and A. A. B. asserting they heard the Veteran and appellant refer to each other as husband and wife also asserted that the Veteran and claimant lived together beginning in May 1974.  Significantly, the appellant has reported that she was married to N.V. from 1974 until 1991 and submitted a divorce decree further corroborating this fact.  The record further reflects that the appellant did not use the Veteran's name on documents prior to their August 2008 marriage.  Authorization papers allowing the appellant to shop at the commissary reflect her as Regina Veloria and even the power of attorney, completed a few weeks prior to the legal marriage, refer to her as Regina Veloria.  

In any event, given the inconsistent statements and contradictory evidence as to the date on which the Veteran and appellant began 'living as husband and wife,' and the course of their relationship, the Board finds the appellant's statements regarding those matters not credible.  As such, the Board must rely on the objective evidence of record, which fails to establish a marriage otherwise deemed valid prior to the civil ceremony on August 2008.  The Board has carefully reviewed the appellant's arguments, and the law has been considered in the most favorable light possible.  However, for the reasons described above, the status which the appellant seeks as the Veteran's surviving spouse is simply and clearly precluded by law.  The Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board further observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429 (1992) citing Office of Personnel Management v. Richmond, 496 U.S. 414 (1990).

In sum, the Board finds that the criteria for recognition as a surviving spouse have not been met.  First, the appellant and the Veteran were not legally married for one year prior to his death in December 2008.  Second, there is no common law marriage of record, as this practice is not legal in Guam and the appellant has not provided evidence of a legal opinion from the Guam RCC or evidence that the attempted common law marriage should be deemed valid under 38 C.F.R. § 3.52.  See 38 C.F.R. §3.1(j). Third, an equitable finding in the appellant's favor is precluded by law. Accordingly, the appellant is not entitled recognition as a surviving spouse of the Veteran, and therefore entitlement to DIC benefits is not established, as the appellant has not met a key threshold requirement. 

While sympathetic to the appellant's current financial status and circumstances, the Board finds that the preponderance of the evidence is against a finding that the appellant was the Veteran's surviving spouse for VA purposes.  Therefore, the question of entitlement to DIC benefits is rendered moot, and the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b) (West 2002), Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to DIC benefits as the Veteran's surviving spouse is denied.




____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


